EXHIBIT 10.1
March 13, 2010
Allianz SE
c/o Group Legal Services
Koeniginstr. 28
80802 Muenchen
Germany
Gentlemen:
     We refer to your letter to us dated March 12, 2010 (the “Consent Letter”),
a copy of which is attached hereto, relating to certain matters under the
Investment Agreement, dated October 17, 2008 (as amended from time to time, the
“Investment Agreement”), between The Hartford Financial Services Group, Inc. and
Allianz SE.
     For purposes of this letter, “Term Sheet” means the term sheet attached
hereto setting forth certain terms of the mandatory convertible preferred stock
to be issued as part of the public offering referred to in the Consent Letter
(the “Public Offering”). Capitalized terms used and not otherwise defined herein
have the meanings assigned in the Consent Letter, the Term Sheet or the
Investment Agreement, as the case may be.
     As contemplated in paragraph (a) of the Consent Letter, we hereby confirm
our mutual understanding of the “Effective Price” and the “number of shares
issued or deemed issued” (referred to as “I” in the formula in Section 14(E) of
the Warrants) for purposes of the anti-dilution adjustments in Section 14(E). On
the basis of the Term Sheet and for the purposes of the Warrant adjustment
according to Warrant Section 14(E), we agree with you that the “Effective Price”
of the preferred stock will be determined by reference to the “Reference Price”
referred to in the Term Sheet and that “I” shall be the number of shares for
which such mandatorily convertible preferred stock may be exchangeable at the
“Minimum Conversion Rate” referred to in the Term Sheet.
     We refer to this mutual understanding as the “Antidilution Adjustment
Convention.”
     Further to paragraph (a) of the Consent Letter, we hereby undertake,
promptly following the pricing of the convertible preferred stock referred to
above in the Public Offering, to provide the actual anti-dilution adjustments to
the Warrants resulting from the application of the Antidilution Adjustment
Convention to the actual pricing terms of the convertible preferred stock.
Promptly following the closing of the Public Offering, we will cause to be
delivered to you documentation evidencing the adjustment of the

Page 1 of 2



--------------------------------------------------------------------------------



 



number of Warrant Shares and the Exercise Price in accordance with the
application of the Antidilution Adjustment Convention to the pricing terms of
the convertible preferred stock.
     Please confirm your concurrence that this letter satisfies all of the
conditions set forth in the Consent Letter.

            Very truly yours,

THE HARTFORD FINANCIAL SERVICES GROUP, INC.
      By:   /s/ Robert Paiano        Name:   ROBERT PAIANO        Title:  
SENIOR VICE PRESIDENT     

Accepted and agreed to as of the date first above written:

        ALLIANZ SE
    By:   /s/ Rolf Klussman      Name:   Rolf Klussman     Title:   Prokurist  
  By:   /s/ Adrian Glaesner      Name:   Adrian Glaesner     Title:   Prokurist
   

Page 2 of 2



--------------------------------------------------------------------------------



 



(ALLIANZ LOGO) [y83321y8332101.gif]
March 12, 2010
The Hartford Financial Services Group, Inc.
One Hartford Plaza
Hartford, CT 06155
U.S.A.
Dear Sirs:
          Reference is made to the Investment Agreement, dated October 17, 2008
(as amended from time to time, the “Investment Agreement”), between The Hartford
Financial Services Group, Inc. and Allianz SE. Capitalized terms not otherwise
defined in this letter shall have the meanings ascribed to them in the
Investment Agreement.
          You have informed us that the Company anticipates redeeming, for
$3.4 billion plus accrued but unpaid interest, all 3,400,000 shares of its Fixed
Rate Cumulative Preferred Stock, Series E (the “Series E Preferred Stock”)
previously issued to the U.S. Department of the Treasury pursuant to the
Troubled Asset Relief Program Capital Purchase Program. In addition, you have
informed us that, in order to raise a portion of the capital necessary to redeem
the Series E Preferred Stock, the Company intends to launch a public offering as
soon as practicable on or after March 16, 2010, consisting of (i) shares of its
Common Stock and (ii) shares of mandatorily convertible preferred stock,
together having an aggregate gross sales price between $1.7 and. $2.1 billion
(such issuance of Common Stock and preferred stock, the “Public Offering”) and
(iii) senior debt securities of approximately $1.0 billion principal amount.
          We hereby confirm to you that we:
          (a) consent to the issuance of mandatorily convertible preferred stock
in the Public Offering for purposes of Section 4.8 of the Investment Agreement
subject to the final terms of such preferred stock being reasonably acceptable
to us in light of the anti-dilution adjustments in the Warrants and your prompt
written confirmation of our mutual understanding of the “Effective Price’’ and
the “number of shares issued or deemed issued” (referred to as “I” in the
formula in Section 14(E) of the Warrants) for purposes of the anti-dilution
adjustments in Section 14(E). On the basis of the term sheet provided and for
the purposes of the Warrant adjustment according to Warrant section 14(E), we
agree that the “Effective Price” of the preferred stock will be determined by
reference to the “Reference Price” referred to in the term sheet and “I” shall
be the number of shares for which such mandatorily convertible preferred stock
may be exchangeable at the “Minimum Conversion Rate”.
          (b) waive our preemptive rights under Section 4.15 of the Investment
Agreement in connection with the Public Offering, including any right to receive
any further notice of, to participate in, or to purchase from the Company an
amount up to our Pro Rata Share of any class or series of shares, rights or
securities issued in connection with the Public Offering.

 



--------------------------------------------------------------------------------



 



(ALLIANZ LOGO) [y83321y8332101.gif]
Allianz SE, p. 2
          This letter shall be governed by and construed in accordance with the
laws of the State of New York. For the avoidance of doubt, this letter relates
solely to the proposed Public Offering, and shall not constitute a waiver,
modification or amendment of any terms of the Investment Agreement, the
Purchased Securities or the other Transaction Documents with respect to any
transaction other than the specific Public Offering referred to herein.

            Yours very truly,

Allianz SE
      By:   /s/ Paul Achleitner        Name:   Paul Achleitner        Title:  
CFO              By:   /s/ Stephen Theissing        Name:   Stephen Theissing   
    Title:   Group Treasurer     

 